DETAILED ACTION
The instant action is in response to application 8 October 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The specification 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
 “pulse changeable power supply” appears to mean “switching power supply”.  Please use appropriate terms of art.  
Paragraphs 2-5 are run on sentences and not proper English.  Applicant is cordially reminded that they are only limited to one period in the claims. 
¶6 “in obtaining changeable output pulse voltage having lower level of electromagnetic pulse noise” appears to mean “changing output pulse voltage levels which decreases electromagnetic interference”.  
¶7, “changeable output pulse voltage” needs more description.  Changing frequency or changing duty cycle perform similar functions, but does not clarify which problem applicant solves.
¶8 appears to mean “Analyzing the prior art leads to the conclusion that changing output pulse voltages would advance the state of the art”.  
¶9 is a run-on sentence. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because of the errors listed above.  
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
In this particular case, examiner suggests minizine the usage of the verb “to be” and its conjugations in the substitute specification (am are is was were be being been) to increase clarity.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed power inputs of the second control driver must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 1 has a number of 112 issues.  First, applicant appears to be claiming the primary side of an isolated DC-DC converter judging by the figures, especially since the output appears to be rectified.  As such, it is unclear if the preamble proper description to the claim.  applicant claims “connected by a terminal thereof”.  However, this is unclear.  Applicants Figure 1 suggests that the “an inductive load (B), connected by a terminal thereof to a positive terminal of the high DC voltage source,” should be read as “an inductive load (B), directly connected to a positive terminal of the high DC voltage source,”.  Also “a limiting resistor, a controllable square wave generator connected by an output thereof to a control input of the controllable switch and by power inputs thereof to respective terminals of the low DC voltage source,” it is unclear whether or not the square wave generator is connected to the resistor output or if applicant is claiming the square wave is connected to a gate/base/control terminal of a switch.  Examiner believes applicant meant “a limiting resistor, a controllable square wave generator  an output connected to the control input of the controllable switch and the controllable square wave generator has power inputs directly connected to respective terminals of the low DC voltage source.”  Similarly, “and a first control voltage driver connected by an output thereof to an input of the controllable square wave generator” appears to mean “and a first control voltage driver having an input directly connected to an output wherein an electronically controlled resistor, the limiting resistor and the negative terminal of the high DC source are connected in serieshaving an output directly connected to a control input of the electronically controlled resistor and the second control voltage driver has  power inputs directly connected to respective terminals of the low DC voltage source.”.  In short there are a number of issues with form in the application.  Also, there claimed inductive load appears to be a transformer.  In power conversion arts, transformers are not regarded as inductive loads (unlike motors) since they do not produce real work under ideal circumstances.  Please use an appropriate term of art.  
The claims generally fail to provide proper clarity basis per 35 U.S.C. 112(b).   They appear to be a translation into English from a foreign document.  The claims have not been checked to the extent necessary to determine the presence of all possible 112(b) issues.  Applicant should thoroughly check any amendment to ensure compliance with 35 U.S.C. 112.
For the purposes of examination, examiner is assuming applicant claimed the entirety of figure 1.
Allowable Subject Matter
Claims 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 1 the prior art fails to disclose: “he apparatus comprising a high DC voltage source, an inductive load, connected by a terminal thereof to a positive terminal of the high DC voltage source, a low DC voltage source, a controllable switch connected by a terminal thereof to another terminal of the inductive load, a limiting resistor, a controllable square wave generator connected by an output thereof to a control input of the controllable switch and by power inputs thereof to respective terminals of the low DC voltage source, and a first control voltage driver connected by an output thereof to an input of the controllable square wave generator, characterized by that further provided are an electronically controlled resistor connected in series with a second terminal of the controllable switch, with the limiting resistor and with the negative terminal of the high DC voltage source, and a second control voltage driver connected by an output thereof to a control input of the electronically controlled resistor and by power inputs thereof to respective terminals of the low DC voltage source.” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 20120146545 by Nerone teaches a primary side driver circuit for a flyback.
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839